
	
		I
		112th CONGRESS
		1st Session
		H. R. 1467
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2011
			Mr. Thompson of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for reliquidation of certain entries of medium
		  density fiberboard.
	
	
		1.Reliquidation of certain
			 entries of medium density fiberboard
			(a)In
			 generalNotwithstanding section 514 of the Tariff Act of 1930 (19
			 U.S.C. 1514) or any other provision of law, if a request described in
			 subsection (c) is filed with U.S. Customs and Border Protection, U.S. Customs
			 and Border Protection shall liquidate or reliquidate entries described in
			 subsection (b) at the rate of duty of 3.2 percent ad valorem.
			(b)Entries
			 describedThe entries described in this subsection are entries of
			 fiberboard produced using the dry method of production, otherwise known as
			 medium density fiberboard—
				(1)that were
			 classified under subheading 4411.19.40 of the Harmonized Tariff Schedule of the
			 United States at the time of entry;
				(2)that are
			 substantially similar to the merchandise that was the subject of the Court of
			 International Trade and the Court of Appeals for the Federal Circuit decisions
			 in Faus Group, Inc. v. United States, 581 F.3d 1369 (2009), and Witex USA, Inc.
			 v. United States, 333 Fed. App 569 (2009);
				(3)that were entered
			 on or after January 1, 1998, and before January 1, 2002;
				(4)that were produced
			 using the dry method of production; and
				(5)with respect to
			 which a request for reliquidation, provided for in subsection (c), is
			 filed.
				(c)Request for
			 reliquidation
				(1)In
			 generalAny importer seeking a liquidation or reliquidation
			 pursuant to subsection (a) shall file a proper request with U.S. Customs and
			 Border Protection before the 90th day after the date of the enactment of this
			 Act that contains sufficient information to enable U.S. Customs and Border
			 Protection—
					(A)to locate the
			 entry; or
					(B)to reconstruct the
			 entry if it cannot be located.
					(2)Information to
			 be providedThe information required by this subsection may
			 include the Entry Summary Documents (CBP Form 7501) for the entries and
			 supporting documents needed to demonstrate to the satisfaction of U.S. Customs
			 and Border Protection that the merchandise was entered.
				
